F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          DEC 29 2004
                                   TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                               Clerk

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                        No. 04-6221
 v.
                                                   (D.C. No. CR-98-80-R)
                                                        (W.D. Okla.)
 MOHAMMED ABDUL-MAJID,

          Defendant - Appellant.


                                      ORDER


Before EBEL, MURPHY and McCONNELL, Circuit Judges.



      Defendant-Appellant Mohammed Abdul-Majid appeals 1 from the district

court’s decision denying Majid’s motion asking the district court to direct the

court reporter to produce the original transcripts from his guilty plea and

sentencing proceedings. (Aplt. br. at 3, 5.) Majid contends that the transcripts

the court reporter previously produced are not accurate. (Id. at 5.)

      This court, prior to Majid filing this transcript motion, denied Majid relief

from his conviction and dismissed his direct appeal (R. doc. 433.), and denied

Majid rehearing from that decision (Aplt. br. at 3.). Further, the United States


      1
            This court grants Majid’s motion to proceed on appeal in forma
pauperis. See 28 U.S.C. § 1915.
Supreme Court denied Majid’s petition for a writ of certiorari. Majid v. United

States, 125 S. Ct. 94 (Mem.) (Oct. 4, 2004). Therefore, Majid cannot characterize

his current appeal as a second direct appeal from his conviction. “Once the

defendant’s chance to appeal has been . . . exhausted, . . . we are entitled to

presume he stands fairly and finally convicted.” United States v. Frady, 456 U.S.

152, 164 (1982).

      If Majid wants to challenge the accuracy of these transcripts and assert how

those inaccuracies have prejudiced him, see United States v. Taverna, 348 F.3d

873, 880 (10th Cir. 2003), Majid must now do so in a timely 28 U.S.C. § 2255

motion. See generally 28 U.S.C. § 2255 (addressing requirements for timely

filing § 2255 motion). While Majid has previously filed such a § 2255 motion,

the district court dismissed that motion without prejudice to his refiling it because

at that time Majid’s direct appeal was still pending in this court.

      For these reasons, therefore, we DISMISS this appeal.



                                        ENTERED FOR THE COURT



                                        David M. Ebel
                                        Circuit Judge




                                         -2-